UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-23512 BIOCORAL, INC. (Exact name Registrant as specified in its charter) Delaware 33-0601504 (State or other jurisdiction ofincorporation or organization) (IRS Employer I.D. No.) 12-14 rue Raymond Ridel, La Garenne Colombes, 92250 FRANCE (Address of principal executive offices) 011-331-4757-9843 (Issuer's telephone number, including area code) Indicate by checkmark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesÚ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yeso| No Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated FileroAccelerated FileroNon-Accelerated FileroSmaller Reporting Company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):o YesxNo APPLICABLE ONLY TO CORPORATE ISSUERS The number of shares of common stock outstanding as of May 15, 2012 (including 50,000 shares committed to be issued effective December 31, 2011) was 11,493,787. BIOCORAL, INC. AND SUBSIDIARIES CONTENTS Page PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. 1 CONDENSED CONSOLIDATED BALANCE SHEETS AS OF MARCHE 31, 2011 (UNAUDITED) AND DECEMBER 31, 2010. 1 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE THREE MONTHS ENDED MARCH 31, 2(UNAUDITED). 2 CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' DEFICIT FOR THE THREE MONTHS ENDED MARCH 31, 2011 (UNAUDITED) AND FOR THE YEARS ENDED DECEMBER 31, 2 3 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2(UNAUDITED). 4 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 5-15 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESLUTS OF OPERATIONS. 16 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 18 ITEM 4. CONTROLS AND PROCEDURES. 18 PART II OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS. 19 ITEM 1A. RISK FACTORS. 19 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. 19 ITEM 3. DEFAULTS UPON SENIOR SECURITIES. 19 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. 19 ITEM 5. OTHER INFORMATION. 19 ITEM 6. EXHIBITS. 20 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. BIOCORAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS March 31, December 31, (Unaudited) Current Assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $16,546 and $16,063, respectively Inventories Prepaid expenses and other current assets Total Current Assets Property and equipment, net Patent costs, net of accumulated amortization Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CurrentLiabilities: Accounts payable $ $ Short-term bank borrowings - Short-term notes payable Current portion, due to officer Accrued interest payable Total Current Liabilities Long term debt 7% Non-Convertible Notes Payable, net of discount of $1,785,558 and $1,872,520, respectively Due to officer, net of current portion Deferred employee benefits Total long term debt Total Liabilities Commitments and contingencies Stockholders' Deficit: Preferred stock; par value $.001 per share; 1,000,000 shares authorized; none issued - - Common Stock; par value $.001 per share; 100,000,000 shares authorized; 11,493,787 (including 50,000 shares committed to be issued) shares issued and outstanding at March 31, 2012 and December 31, 2011 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 1 BIOCORAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS AND COMPREHENSIVE LOSS Three Months Ended March 31, (Unaudited) Net sales $ $ Cost of sales Gross Profit Operating Expenses: Consulting and professional fees Depreciation and amortization Administrative expenses Total Operating Expenses Loss From Operations ) ) Other Income (Expense): Interest, net (including accretion of debt discount of $132,815 and -0-, respectively) ) ) Other - ) Total Other Income (Expense) ) ) Loss before Provision for Income Taxes ) ) Provision for Income Taxes - - Net Loss ) ) Other Comprehensive Income (Loss): Foreign currency translation adjustment ) Comprehensive Loss $ ) $ ) Basic and diluted net loss per common share: Net loss $ ) $ ) Basic and diluted weighted average number of common shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements 2 BIOCORAL, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' DEFICIT FOR THE THREE MONTHS ENDED MARCH 31, 2012 (UNAUDITED) ANDFOR THE YEARS ENDED DECEMBER 31, 2 Accumulated Other Total Common Stock Additional Comprehensive Accumulated Stockholders' Shares Amount Paid-in Capital Loss Deficit Deficit Balance, January 1, 2010 $ $ $ ) $ ) $ ) Other comprehensive income (loss) - foreign currency translation adjustment - Net loss - ) ) Balance, December 31, 2010 ) ) ) Other comprehensive income (loss) - foreign currency translation adjustment - Fair value of warrants included in units of notes payable and warrants exchanged for debt ($3,900,317) and accrued interest payable ($99,683) on December 31, 2011 - Commitment, effective December 31, 2011, to issue 50,000 shares of common stock to chief executive officer in satisfaction of amount due to officer 50 - - Net loss - ) ) Balance, December 31, 2011 ) ) ) Other comprehensive income (loss) - foreign currency translation adjustment - Fair value of warrants included in unit of notes payable and warrants sold ($100,000)on February 17, 2012 - Net loss - ) ) Balance, March 31, 2012 $ $ $ ) $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements 3 BIOCORAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, (Unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Accretion of debt discount Change in operating assets and liabilities: Accounts receivable ) Inventories ) Prepaid expenses and other current assets Other assets ) ) Accounts payable ) Current portion due to officer - ) Accrued interest payable Due to officer, net of current portion Deferred employee benefits Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment - ) Patent costs incurred ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Short-term bank borrowings ) - Proceeds from short-term notes payable - Repayment of advance from officer ) ) Proceeds from 7% non-convertible notes payable - Advance from officer - Net cash provided by financing activities Effects of changes in exchange rates on cash ) Increase (decrease) in cash Cash, beginning of period Cash, end of period $ $ Supplemental Disclosures of Cash Flow Information: Cash paid during the year for: Interest $
